Citation Nr: 1130209	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus prior to February 21, 2004 and in excess of 40 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA).  In April 2003, the Regional Office (RO) in Columbia, South Carolina granted service connection for diabetes mellitus and assigned a 20 percent rating effective February 10, 2002.  In May 2004, the RO continued the 20 percent rating.  In March 2010, the Appeals Management Center (AMC) increased the rating assigned to 40 percent disabling, effective February 21, 2004.  As the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.

In July 2005, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.  

The case was before the Board in November 2005, May 2008, and July 2010 when it was remanded for further development.  It is once again before the Board for further appellate action.  


FINDINGS OF FACT

Throughout the relevant period, the Veteran's diabetes mellitus has required insulin, restricted diet and regulation of activities, but has not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations a year or twice a month or more visits to a diabetic care provider.





CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an evaluation of 40 percent, but no greater, for diabetes mellitus have been met. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The appeal for higher initial rating arises from disagreement with the ratings assigned after the grant of service connection for diabetes mellitus.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial increased ratings and effective dates) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of such error in this case.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2005 hearing, the undersigned stated the issue on appeal and inquired as to the Veteran's current symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board therefore concludes that it has fulfilled its duty under Bryant.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the VA and private treatment records.  Also, records considered in the determination awarding Social Security Administration (SSA) disability benefits were associated with the claims file in June 2008.  In March 2010, the Veteran indicated that he had no other information or evidence to submit.  

The Veteran was initially afforded VA examinations in March 2003 and February 2004.  During his July 2005 Board hearing, the Veteran indicated that his service-connected disabilities had worsened since he was last evaluated by VA.  In November 2005, the Board remanded the Veteran's claim to afford him a VA examination to assess to current severity of his diabetes mellitus.  The Veteran underwent a VA diabetes mellitus examination in April 2006, however, the examiner failed to address the need for a restricted diet or and regulation of activities as was required by the November 2005 remand.  In order to comply with the remand orders, the claim was remanded again in May 2008 for, among other things, a new VA examination. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran underwent a VA examination in July 2009 and although the examiner addressed the need for a restricted diet and regulation of activities, the examiner did not state whether the Veteran's diabetes required twice monthly visits to a diabetes care provider.  In July 2010, the Board remanded the claim once again to provide the Veteran with an adequate VA examination to determine the severity of his diabetes mellitus.   

In July 2010, the Veteran received notice that a VA examination was being requested to assess the severity of his disability and was advised of the consequences of the failure to report to such examination.  After the Veteran failed to report for this examination, another VA examination was requested again in August and later in September 2010, in which the Veteran did not appear for either scheduled examination.  During this time, he was again advised that failure to report to the exam could have a detrimental effect on the outcome of his claim and it would be decided on the evidence of record.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In an October 2010, supplemental statement of the case (SSOC), the claim was denied based on the evidence of record and the case was returned to the Board.  See 38 C.F.R. § 3.655(a), (b).

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  

The appeal is thus ready to be considered on the merits.

II.  Legal Criteria

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each distinct period.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the rating criteria for the endocrine system, and specifically for diabetes mellitus, the next higher evaluation of 40 percent is assigned when the disorder requires insulin, a restricted diet, and the regulation of activities.  "Regulation of activities" means that the medical evidence must show that it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

A 60 percent evaluation is assigned for diabetes mellitus requiring insulin, a restricted diet, and the regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A total evaluation of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and the regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  The Board notes the Veteran has been separately granted service-connection and evaluated for peripheral neuropathy of the bilateral lower extremities, hypertension, and erectile dysfunction all associated with diabetes mellitus.  Therefore, as separate ratings are already in effect for those complications, they will not further be discussed in this context, so as to avoid pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestations under various diagnoses is to be avoided).  He has also been granted entitlement to special monthly compensation based on loss of use of a creative organ.  

III.  Analysis

Based on a review of all of the evidence, the Board finds that a 40 percent rating, and no higher, is warranted for the entire appellate period.

Treatment records from Drs. R.B.B. and S.W.Y. as well as Spartanburg Regional Healthcare System showed that the Veteran was diagnosed with Diabetes Mellitus in November 1991.  Subsequent records showed treatment with hypoglycemic agents.  

A January 2003, the Veteran was treated at Spartanburg Regional Healthcare System for out of control diabetes mellitus.  He ran out of medication and became light-headed.  

Treatment records from Columbia VA Medical Center (VAMC) and Greenville Outpatient Clinic dated from February 2003 to May 2010 showed continued treatment for diabetes mellitus.  A February 2003 record noted that the Veteran was hospitalized last month due to hyperglycemia.  He indicated that he had been hospitalized several times due to hyperglycemia.  A September 2003 treatment record noted that he was unable to work for several days due to not being able to stand or walk for more than a short period of time.  A subsequent September 2003 record showed that he lost his job with Goodyear Tire & Rubber after being employed there for 18 years.  He claimed he took an "early out option."  A February 2006 record showed that he was instructed to increase his exercise to every other day.  He had been controlled for the past six years with lifestyle modification.  In August 2006, he started to use insulin.  A September 2006 treatment record indicated that there was a pattern of hyperglycemia.  He was educated on hypoglycemia treatment.  A November 2007 record noted that the Veteran went to the emergency room recently for pain in his legs, feet, and left arm.  His blood sugar was 397.  

On March 2003 VA examination, the Veteran reported that he has not been working for the past year.  He was following the 1800 American Diabetes Association (ADA) diet and was treated by his primary care doctor every three months.  He was taking an oral hypoglycemic.  His weight was stable.  He was diagnosed with non-insulin dependent diabetes.  

On February 21, 2004 VA examination, the Veteran reported taking Micronase and Glucophage for treatment of his diabetes.  He was never hospitalized for ketoacidosis, but was hospitalized four times due to skin infections.  He described having large boils resulting in hyperglycemia and hospitalization.  He reported that he went to his diabetic provider every three to four months.  He had a decreased exercise tolerance because of his diabetes mellitus.  He was diagnosed with moderately controlled diabetes mellitus with significant peripheral neuropathy.  

At his July 2005 Travel Board hearing, the Veteran testified that he was not on insulin.  His doctor told him not to jog, walk, or stand for over 45 minutes due to his diabetes.  He was placed on a special diet.  

On April 2006 VA examination, the Veteran reported that in the last three years, he had three episodes of hyperglycemia and was hospitalized.  He believed that he had a previous bout of diabetic ketoacidosis and mentioned that keytones were in his urine.  He saw a diabetic care provider every four months.  He did not require insulin.  He reported that he purposely lost 10 pounds in the past year.  

SSA records associated with the claims file in June 2008 reflect that the Veteran was found disabled on June 29, 2004 because of diabetes with neuropathy affecting the lower extremities, depression, somatoform disorder, and obesity so severe that he was unable to perform any work existing economy.  

An associated January 2007 independent medical examination noted that the Veteran stopped working in 2002, because he was no longer able to stand.  He had to sit every thirty minutes related to pain in his legs and feet secondary to diabetic neuropathy.  The Veteran stated that he was no longer able to exercise to the degree that he used to due to leg and foot pains.  He went to a doctor on an average of twice a month.  In the last few years, he was admitted to the hospital at least once a year, with two emergency room visits due to unstable sugars.  

In a March 2007 hearing before an Administrative Law Judge, Dr. G.M. testified that the Veteran would have the following works restrictions due to diabetic neuropathy:  standing and walking less than two hours a day; lifting less than 10 pounds for two-thirds of the day or frequently; and sitting for less than six hours.  He would have problems with pushing and pulling with his lower extremities, including using foot controls; climbing ramps, stairs, ladders, ropes, and scaffolds; stooping, kneeling, crouching and crawling.  Dr. G.M. reported that the Veteran probably had this difficulty since he filed his SSA application in the summer of 2004.  He indicated that the condition was unlikely to improve.  

On July 2009 VA examination, it was noted that the Veteran took insulin and oral hyperglycemics.  He had episodes of hyperglycemia and had been hospitalized.  He stopped working because he could no longer stand for long periods.  Episodes of hypoglycemia reactions or ketoacidosis were reported, however, the answer was "no" when asked if any of these diabetic complications required hospitalization.  He was instructed to follow a restricted or special diet.  He was restricted in his ability to perform strenuous activities.  He could not stand for longer than 25 minutes and could not lift more than 30 pounds.  He retired due to medical (physical) problems.  His diabetes was poorly controlled.  The disability had a severe effect on his ability to exercise.  He was prevented from playing in sports.  There was a moderate effect on chores, shopping, recreation, traveling, bathing, and dressing.  There was a mild effect on toileting and driving.  There was no effect on feeding and grooming.  The examiner stated that the Veteran's diabetes was progressive with multiple disabilities associated with long term, poorly controlled diabetes.  The examiner stated that the Veteran was not able to maintain gainful employment due to this progressive illness.  

Giving the Veteran the benefit of the doubt, the Board finds that this evidence supports a 40 percent rating for the length of the appellate period.  Prior to February 21, 2004, the Veteran was assigned a 20 percent disability rating.  The difference between the criteria for the 20 percent currently assigned and the next higher 40 percent evaluation is that the evidence must demonstrate that the Veteran's activities have been regulated.  The Board notes that the March 2003 VA examination report did not address whether or not the Veteran's activities had been regulated.  However, subsequent VA treatment records included a September 2003 record that noted that the Veteran was unable to work for several days due to not being able to stand or walk for more than a short period of time.  He eventually stopped working in September 2003 and records associated with the award of SSA disability benefits showed that he stopped working because he had to sit every thirty minutes related to pain in his legs and feet secondary to diabetic neuropathy.  In March 2007, Dr. G. M. testified in regards to all the work-related restrictions that would be placed on the Veteran due to his diabetic neuropathy.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence supports that his activities were restricted as required by the 40 percent rating criteria prior to February 21, 2004, or in other words throughout the appeal period. 

The requisites for the higher ratings have not been met.  The 60 percent rating requires hospitalizations for ketoacidosis or hypoglycemia.  In the Veteran's case, the record reflects that he was treated at the emergency room in 2003 for out of control diabetes mellitus and in November 2007 for pain in his legs, feet, and left arm.  Although he reported during the January 2007 independent medical examination that in the last few years, he was admitted to the hospital at least once a year, with two emergency room visits due to unstable sugars, the record does not support his contentions.  Contrary to this assertion, during his July 2009 VA examination, he reported that he went to the hospital in 1989 and 2003 for hyperglycemia.  He had episodes of hypoglycemia reactions or ketoacidosis, however, the answer was "no" when asked if any of these diabetic complications required hospitalization.  Additionally, the record did not reflect that the Veteran saw a diabetic care provider twice monthly.  Although, he reported during his January 2007 independent medical examination that his doctor visits averaged two visits per month, he did not indicate that this was strictly due to his diabetes.  In fact, on his March 2003, February 2004, and April 2006 VA examinations, he reported that he saw a diabetic care provider every three to four months.  Furthermore, the medical records did not reflect that he was seen twice a month by a diabetic care provider.  

The preponderance of the evidence is therefore against a rating of 60 percent pursuant to Diagnostic Code 7913.

Although the Veteran does have one symptom referenced in the criteria for the 100 percent rating, that of more than one daily injection of insulin, the remaining criteria are not present.  The record reflects no hospitalizations in recent years due to his diabetes, and far less than weekly visits to his diabetic care provider.  This disability picture does not more nearly approximate that contemplated by the maximum rating.  Rather, the Board finds that the Veteran's disability is most appropriately rated as 40 percent disabling, especially in light of his separately compensated complications (the Veteran has been separately granted service-connection and evaluated for peripheral neuropathy of the bilateral lower extremities, hypertension, and erectile dysfunction all associated with diabetes mellitus) .

In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As the disability has remained relatively stable at this increased level, staged ratings are not appropriate.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, the Veteran's diabetes mellitus requires insulin, his diet must be restricted, and his activities must be regulated.  These manifestations are contemplated by the rating criteria.  On the whole, the evidence does not support the proposition that the Veteran's service-connected diabetes mellitus presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is contemplated by the rating schedule, and the schedular evaluation (at the increased, 40 percent level) is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.

As a final matter, in a March 2010 rating decision, the AMC granted entitlement to a total rating based on individual unemployability (TDIU) and this matter is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).







ORDER

Prior to February 21, 2004, an initial rating of 40 percent, but no higher, for diabetes mellitus is granted, subject to the law and regulations governing the payment of monetary benefits. 

From February 21, 2004, an initial rating in excess of 40 percent is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


